DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 11, 2022 has been entered.

Response to Amendment
This action is in response to the remark entered on April 11, 2022.
Claims 1-6, 8-10 & 16-26 are pending in the instant application.
Claims 7 & 11-15 are cancelled.
Claims 1, 16 & 22 are amended.

Response to Arguments
Applicant's remarks filed 03/14/2022, pages 7-11, regarding the rejection of claims 1, and similarly 16 & 18 under 35 U.S.C. § 103 have been fully considered and are moot upon further consideration and a new ground(s) of rejection made under 35 U.S.C. § 103 as being unpatentable over Kaestle et al. (US 2014/0155759 A1) (hereinafter Kaestle) in view of Tscholl et al. (US 2018/0103916 A1 with foreign benefit to EP 3,096,254 A1) (hereinafter Tscholl), and further in view of Grossmann et al. (US 2012/0287287 A1) (hereinafter Grossmann) as outlined below.
In response to applicant’s remark that Examiner’s recited references do not teach, suggest, nor disclose Applicant's newly-recited limitations, the Examiner directs Applicant’s attention to the rejection of the independent claims 1, 16 & 22 where Applicant’s newly added claim limitations are addressed by Kaestle and Tscholl and are rejected for the reasons as outlined below. 


Applicant’s remarks filed 03/14/2022, page 8-11, with respect to the rejection of claims 2-6, 8-10, 17-21 & 23-26 under 35 U.S.C. § 103 have been fully considered, but they are not persuasive. 
Applicant relies on the patentability of the claims from which these claims depend to traverse the rejection without prejudice to any further basis for patentability of these claims based on the additional elements recited. 
 Examiner cannot concur with the Applicant because the combination of Kaestle, Tscholl, and Grossman disclose independent claims 1, 16 & 22 as outlined below. Thus, claims 2-6, 8-10, 17-21 & 23-26 are also rejected for the similar reasons as outlined below. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10, 16-17, 19-20 & 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kaestle et al. (US 2014/0155759 A1) (hereinafter Kaestle) in view of Tscholl et al. (US 2018/0103916 A1 with foreign benefit to EP 3,096,254 A1) (hereinafter Tscholl), and further in view of Grossmann et al. (US 2012/0287287 A1) (hereinafter Grossmann).

Regarding claim 1, Kaestle discloses method for enabling calibration of a vital sign camera [Paragraphs [0025] & [0053]-[0055], adjusting of illumination setting to obtain and select optimal illumination setting], comprising the steps of:
providing a virtual phantom of a living being, wherein the virtual phantom comprises a form of a face, a form of a full body, or a form of a body part, selected from a plurality of body part forms, corresponding to a body part during a specific stage of an illness or treatment [Paragraphs [0036] & [0053]-[0057], Figs. 3A-3C, images of face, as virtual phantom of a living being with a face];
modulating a light signal to be emitted from the provided virtual phantom [Paragraphs [0036] & [0044]-[0055], Figs. 2 & 3A-3C, Light conditions adapted/controlled, as modulating light signal emitted from frames, as including virtual phantom];
outputting the virtual phantom with one or more artificial vital signs [Paragraphs [0043]-[0044], Output vital sign information for display]; and
determining a calibration setting of the vital sign camera based on one or more vital sign signals obtained by measuring the virtual phantom [Paragraphs [0053]-[0055], Processor receives video signal 5, is processed and analyzed with derived vital sign information 7, and the optimal illumination setting is selected and adjusted based on the analysis of the imaging data and derived vital sign information].
However, Kaestle does not explicitly disclose rendering one or more artificial vital signs on the virtual phantom, wherein the step of rendering comprises modulating a light signal to be emitted from the provided virtual phantom, and wherein the one or more artificial vital signs are based on one or more of a pre-recorded data set or a computer simulation; and
outputting the virtual phantom with the rendered one or more artificial vital signs.
Tscholl teaches of rendering one or more artificial vital signs on the virtual phantom, wherein the step of rendering comprises modulating a light signal to be emitted from the provided virtual phantom, and wherein the one or more artificial vital signs are based on one or more of a pre-recorded data set or a computer simulation; and outputting the virtual phantom with the rendered one or more artificial vital signs [Paragraphs [0116]-[0251], Figs. 11-47, supported in pgs. 9-23 in EP 3,096,254 A1,  Rendering and display of synthetic model of patient, as virtual phantom, with dynamically rendered graphics including cardiac output (fig. 16 & 27) accordingly with selecting one or more specific parts of regions 1-9 of homunculus 10 based on data points from patient monitoring quantities off of sensor data e.g., pressure, volumes, saturations, et cetera].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Kaestle to incorporate and implement the graphical renderings of Tscholl as above, to monitor and visualize a patient’s medical condition that accepts and comprehends the number of raw data points that are constantly changing (Tscholl, Paragraphs [0005]-[0019]). 
However, neither Kaestle nor Tscholl explicitly disclose outputting the virtual phantom to the vital sign camera; and determining a calibration setting of the vital sign camera based on measuring the modulated light signal emitted from the virtual phantom.
Grossmann teaches of outputting the virtual phantom to the vital sign camera; and determining a calibration setting of the vital sign camera based on measuring the modulated light signal emitted from the virtual phantom [Paragraphs [0038]-[0041], Figs. 8, 18-21, Displaying of first pattern, as virtual phantom, and modulating display to display second pattern, also as virtual phantom, measuring positions of features upon screen displaying virtual phantom, and calibrating camera as vital sign camera].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Kaestle to incorporate and implement the camera calibration of Grossmann as above, to calibrate cameras accurately and quickly as possible using display screens (Grossmann, Paragraphs [0001]-[0002]). 

Regarding claim 2, Kaestle, Tscholl, and Grossman disclose the method according to claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Tscholl teaches wherein at least one of the rendered one or more artificial vital signs is temporally varying [Paragraphs [0116]-[0251], Figs. 11-47, supported in pgs. 9-23 in EP 3,096,254 A1, Rendering and display of synthetic model of patient, as virtual phantom, with dynamically rendered graphics including cardiac output (fig. 16 & 27) and blood pressure/oxygen/respiration volume (fig. 30-33)].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Kaestle to incorporate and implement the graphical renderings of Tscholl as above, to monitor and visualize a patient’s medical condition that accepts and comprehends the number of raw data points that are constantly changing (Tscholl, Paragraphs [0005]-[0019]). 

Regarding claim 3, Kaestle, Tscholl, and Grossman disclose the method according to claim 2, and are analyzed as previously discussed with respect to the claim.
Furthermore, Tscholl teaches wherein the rendered one or more artificial vital signs comprise a periodic variation of a shape, a volume, a position, an orientation and/or a color of the provided virtual phantom [Paragraphs [0116]-[0251], Figs. 11-47, supported in pgs. 9-23 in EP 3,096,254 A1, Rendering and display of synthetic model of patient, as virtual phantom, with dynamically rendered graphics including cardiac output (fig. 16 & 27) and blood pressure/oxygen/respiration volume (fig. 30-33) occurring at a frequency/rate].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Kaestle to incorporate and implement the graphical renderings of Tscholl as above, to monitor and visualize a patient’s medical condition that accepts and comprehends the number of raw data points that are constantly changing (Tscholl, Paragraphs [0005]-[0019]). 

Regarding claim 4, Kaestle, Tscholl, and Grossman disclose the method according to claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Tscholl teaches wherein the rendered one or more artificial vital signs are associated with a pulse activity, a respiratory activity, a concentration of a blood-component, a blood-pressure and/or a motion of the living being [Paragraphs [0116]-[0251], Figs. 11-47, supported in pgs. 9-23 in EP 3,096,254 A1, Rendering and display of synthetic model of patient, as virtual phantom, with dynamically rendered graphics including cardiac output (fig. 16 & 27) and blood pressure/oxygen/respiration volume (fig. 30-33)].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Kaestle to incorporate and implement the graphical renderings of Tscholl as above, to monitor and visualize a patient’s medical condition that accepts and comprehends the number of raw data points that are constantly changing (Tscholl, Paragraphs [0005]-[0019]). 

Regarding claim 10, Kaestle, Tscholl, and Grossman disclose the method according to claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Tscholl teaches of further comprising assigning a value to at least one of the rendered one or more artificial vital signs and/or identifying a motion associated with at least one of the rendered one or more artificial vital signs [Paragraphs [0116]-[0251], Figs. 11-47, supported in pgs. 9-23 in EP 3,096,254 A1, Rendering and display of synthetic model of patient, as virtual phantom, with dynamically rendered graphics including cardiac output/pressure (fig. 16 & 27) and blood pressure/oxygen/respiration volume (fig. 30-33) in fig. 4 as including values].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Kaestle to incorporate and implement the graphical renderings of Tscholl as above, to monitor and visualize a patient’s medical condition that accepts and comprehends the number of raw data points that are constantly changing (Tscholl, Paragraphs [0005]-[0019]).

Regarding claims 16 & 19-20, apparatus claims (16 & 19-20) are drawn to the apparatus using/performing the same method as claimed in claims (1 & 3-4). Therefore apparatus claims (16 & 19-20) correspond to method claims (1 & 3-4), and are rejected for the same reasons of obviousness as used above.
Furthermore, Kaestle discloses of a processor; and non-transitory memory comprising instructions which, when executed by the processor, cause the apparatus to perform the method of claim 1 [Paragraphs [0041]-[0043], [0051] & [0095]-[0099], processing unit 6 running software stored in non-transitory computer readable medium, being hard disks, magnetic media, RAM, ROM].

Regarding claim 17, Kaestle, Tscholl, and Grossman disclose the apparatus according to claim 16, and are analyzed as previously discussed with respect to the claim.
Furthermore, Kaestle discloses of further comprising an output unit, the output unit comprising one or more of a color monitor, a light modulator, a micro-mirror element, a projection display and/or a liquid crystal display (LCD) element [Paragraphs [0043]-[0044], Display on a monitor, or an LCD screen].

Regarding claims 22-25, non-transitory computer readable medium claims (22-25) correspond to method claims (1-4), and therefore are also rejected for the same reasons of obviousness as listed above.
Furthermore, Kaestle discloses of the non-transitory computer-readable storage medium comprising a set of instructions [Paragraphs [0041]-[0043], [0051] & [0095]-[0099], processing unit 6 running software stored in non-transitory computer readable medium, being hard disks, magnetic media, RAM, ROM].

Claims 5, 9, 21 & 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kaestle et al. (US 2014/0155759 A1) (hereinafter Kaestle), Tscholl et al. (US 2018/0103916 A1 with foreign benefit to EP 3,096,254 A1) (hereinafter Tscholl), and Grossmann et al. (US 2012/0287287 A1) (hereinafter Grossmann) in view of Wieringa et al., “Contactless multiple wavelength photoplethysmographic imaging: a first step toward "SpO2 camera" technology,” Ann Biomed Eng. 2005 Aug, vol. 33, pgs. 1034-1041 (hereinafter Wieringa).

Regarding claim 5, Kaestle, Tscholl, and Grossman disclose the method according to claim 1, and are analyzed as previously discussed with respect to the claim.
However, neither Kaestle, Tscholl, nor Grossman disclose the particulars of claim 5.
Wieringa teaches wherein the step of rendering comprises projecting a plurality of images of the living being each for a corresponding wavelength [Pgs. 1035-1036, Fig. 5, custom-built 3-wavelength LED-ringlight mounted on camera, with wavelengths being adjusted to 660 nm, 810 nm, and 940 nm].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Kaestle to add the teachings of Wieringa as above, to image blood vessels and be able to monitor and detect decreased blood oxygenation to indicate required immediate attention (Wieringa, Introduction).

Regarding claim 9, Kaestle, Tscholl, and Grossman disclose the method according to claim 1, and are analyzed as previously discussed with respect to the claim.
However, neither Kaestle, Tscholl, nor Grossman disclose the particulars of claim 9.
Wieringa teaches wherein the step of rendering comprises varying an absorption of a light signal by the provided virtual phantom [Pgs. 1035-1036, Fig. 5, custom-built 3-wavelength LED-ringlight mounted on camera, with wavelengths being adjusted to 660 nm, 810 nm, and 940 nm, thus varying light signal absorption seen on virtual phantoms].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Kaestle to add the teachings of Wieringa as above, to image blood vessels and be able to monitor and detect decreased blood oxygenation to indicate required immediate attention (Wieringa, Introduction).

Regarding claim 21, Kaestle, Tscholl, and Grossman disclose the apparatus according to claim 16, and are analyzed as previously discussed with respect to the claim.
However, neither Kaestle, Tscholl, nor Grossman disclose the particulars of claim 21.
Wieringa teaches wherein to render the one or more artificial vital signs further comprises one or more of projecting a plurality of images of the living being each for a corresponding wavelength, using a time sequential emission or absorption of a light signal to be emitted or reflected from the provided virtual phantom, or varying an absorption of a light signal by the provided virtual phantom [Pgs. 1035-1036, Fig. 5, custom-built 3-wavelength LED-ringlight mounted on camera, with wavelengths being adjusted to 660 nm, 810 nm, and 940 nm].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Kaestle to add the teachings of Wieringa as above, to image blood vessels and be able to monitor and detect decreased blood oxygenation to indicate required immediate attention (Wieringa, Introduction).

Regarding claim 26, non-transitory computer readable medium claim 26 corresponds to apparatus claim 21, and therefore are also rejected for the same reasons of obviousness as listed above.

Claims 6, 8 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kaestle et al. (US 2014/0155759 A1) (hereinafter Kaestle), Tscholl et al. (US 2018/0103916 A1 with foreign benefit to EP 3,096,254 A1) (hereinafter Tscholl), and Grossmann et al. (US 2012/0287287 A1) (hereinafter Grossmann) in view of Prokoski (US 2010/0191541 A1) (hereinafter Prokoski).

Regarding claim 6, Kaestle, Tscholl, and Grossman disclose the method according to claim 5, and are analyzed as previously discussed with respect to the claim.
However, neither Kaestle, Tscholl, nor Grossman disclose the particulars of claim 6.
Prokoski teaches wherein the step of rendering further comprises overlaying the projected plurality of images over each other [Paragraphs [0509]-[0511], Fig. 5, Image window 655 displays real-time imagery and is enhanced with vascular overlay].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Kaestle to incorporate and implement the rendering features of Prokoski as above, to enhance visualization of internal and external anatomical structures including blood vessels and skin folds (Prokoski, Paragraph [0077]).

Regarding claim 8, Kaestle, Tscholl, and Grossman disclose the method according to claim 1, and are analyzed as previously discussed with respect to the claim.
However, neither Kaestle, Tscholl, nor Grossman disclose the particulars of claim 8.
Prokoski teaches wherein the step of rendering comprises using a time sequential emission or absorption of a light signal to be emitted or reflected from the provided virtual phantom [Paragraphs [0278]-[0282], Various techniques to generate 3D/IR images include time-of-flight schemes and sequentially coded light].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Kaestle to incorporate and implement the rendering features of Prokoski as above, to generate 3D/IR imagery resulting in “point cloud” of data forming 3D models which can be rotated in three-dimensional space that are defined by anatomical landmarks, enhancing and simplifying image comparisons (Prokoski, Paragraph [0279]-[0281]).

Regarding claim 18, Kaestle, Tscholl, and Grossman disclose the apparatus according to claim 17, and are analyzed as previously discussed with respect to the claim.
However, neither Kaestle, Tscholl, nor Grossman disclose the particulars of claim 18. 
Prokoski teaches wherein the output unit is configured to operate in a near-infrared (NIR) spectral range and/or the LCD element comprises a NIR filter [Paragraphs [0275]-[0277] & [0502], Monitor displays real-time 3D/IR image, output unit operating in a near-infrared spectral range].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Kaestle to incorporate and implement the 3D/IR rendering features of Prokoski as above, to generate 3D/IR imagery resulting in “point cloud” of data forming 3D models which provide visualizations that can be rotated in three-dimensional space that are defined by anatomical landmarks, enhancing and simplifying image comparisons (Prokoski, Paragraph [0275]-[0281]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707. The examiner can normally be reached M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL CHANG/Primary Examiner, Art Unit 2487